Citation Nr: 9916659	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of eye 
surgery.  

2. Entitlement to an increased rating for bilateral pterygia 
with chronic conjunctivitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.  

In a July 1996 decision of the Board of Veterans' Appeals 
(Board), it was determined that the veteran had not submitted 
new and material evidence to reopen a claim for entitlement 
to service connection for a right shoulder disorder.  The 
issues noted on the title page were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  These issues are once more properly 
before the Board.  

In July 1996, the veteran submitted a request for 
reconsideration of the denial of his claim that he had 
submitted new and material evidence to reopen a claim for 
entitlement to service connection for a right shoulder 
disorder.  This request was denied in March 1997.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of eye 
surgery is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  While the veteran has loss of vision and visual field, 
the medical evidence indicates that this condition is the 
result of non service connected conditions such as age 
related macular degeneration with scar.  




CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of eye 
surgery is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a rating in excess of 10 percent for 
bilateral pterygia with chronic conjunctivitis are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991);  38 C.F.R. § 4.84a, 
Diagnostic Codes 6034, 6080 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran underwent excision of pterygia in December 1941 and 
September 1944.  

Of record are reports of medical treatment afforded the 
veteran by VA.  In October 1991, the veteran underwent a 
dacryocystorhinostomy of the right eye.  The postoperative 
diagnosis was dacryo-stenosis of the right eye.  

The veteran presented testimony at a formal hearing before a 
RO hearing officer in October 1993.  He reviewed the history 
of procedures in service.  (Transcript, hereinafter T-3).  He 
testified that he had received surgery at a VA facility in 
1990 and 1991, and had been told by the physician that the 
surgery was needed as a result of the veteran's "dry eyes."  
Continued treatment was required.  

Reference was made on repeated occasions to a cataract 
extraction the veteran had undergone in July 1994.  However, 
the RO noted in June 1995 that a review of the veteran's 
medical records showed no operative report.  

On addendum chart review in March 1998, the examining 
physician noted that the veteran had undergone a right eye 
cataract extraction by a private physician in July 1994.  No 
records of this treatment are available.  However, subsequent 
to Board remand, the veteran was asked to provide information 
regarding any private medical treatment.  He did not respond 
to this letter.  

The veteran underwent a bilateral blepharoplasty in December 
1995.  The postoperative diagnosis was ptosis.  

The veteran provided testimony before a RO hearing officer in 
January 1996.  This testimony was limited to the issue of 
entitlement to service connection for a right shoulder 
disorder.  

In July 1996, the veteran underwent bilateral lid surgery.  
It was noted that the veteran had severe dermatochalasis, 
bilaterally.  

VA examined the veteran for compensation purposes in December 
1996.  His chief complaints were severely decreased distance 
and near vision for one year in the left eye and decreased 
vision in the right eye over the past year.  He reported 
pterygium removal in the left eye in 1941 and 1943, along 
with a history of cataract extraction with posterior chamber 
intraocular lens in July 1994.  He also reported the 
dacryocystorhinostomy and blepharoplasty, along with age 
related macular degeneration and a cataract in the left eye.  

Visual acuity in the right eye was uncorrected, near 20/200 
and far 20/60-2.  The corrected visual acuity was 20/30 near 
and 20/40 far with no improvement on pin hole.  Left eye 
uncorrected visual acuity was near 20/800 and far 1 foot/200.  
Corrected visual acuity was near 20/800 and far 3 foot/200.  
He denied diplopia.  He reported a large central scatoma, 
confirmed on confrontation examination centrally in the left 
eye.  The superior temporal visual fields were impaired on 
confrontation testing.  The right eye was full to finger 
count on confrontation.  

Extraocular movements were full.  Lids showed superior 
surgical scar in the lid crease on both eyes and the lids 
were in good position superiorly and inferiorly.  Conjunctiva 
was white and quiet.  The cornea on the right eye showed 
peripheral marginal corneal thinning with some discoloration 
and pigmentation as well as a heavy arcus formation.  There 
was a pterygium that was approximately one millimeter onto 
the cornea nasally.  There were endothelial opacities along 
the inferior portion of the cornea which were dense white and 
appeared in a raindrop type fashion.  The cornea on the left 
eye had a heavy arcus with minimal peripheral scarring 
nasally from the pterygium removal.  There was peripheral 
marginal thinning of the left cornea.  The central visual 
axis was completely clear, and there was no scarring in the 
visual axis.  The iris in the left eye was normal, and the 
anterior chamber was deep and clear bilaterally.  

The diagnoses were age related macular degeneration 
bilaterally, left greater than right; chronic open angle 
glaucoma on the left with intraocular pressure assessed as 
too high; mild left cataract, which would not benefit from 
cataract extraction; pseudophakia, right eye, with clear 
visual axis; status post pterygium excision nasally on the 
left eye with no central corneal scarring; questionable 
endothelial corneal dystrophy, right, with clear visual axis; 
status post dacryocystorhinostomy on the right, functioning 
well; and status post bilateral upper and lower lid 
blepharoplasts with good lid position.  

The veteran was again examined in March 1998.  At that time, 
the examining physician noted that at the time of the 
previous examination, the records were not available.  
However, at the time of the current examination, the examiner 
had them available and did review the clinical history.  This 
included a cataract extraction by a private physician named 
Dr. Brown in July 1994.  

After reviewing the history and physical findings, the 
assessment was bilateral pseudophakia; corneal opacification 
of the endothelium in the right eye; recurrent pterygium, 
right eye; age related macular degeneration; chronic open 
angle glaucoma, status post bilateral upper and lower 
blepharoplasties; status post dacryocystorhinostomy; and 
bilateral dry eyes.  


The examiner also provided an opinion as to whether the level 
of impairment was due to the service connected pterygium, and 
whether the additional non service connected eye conditions 
were due to old age or aggravated by the service connected 
pterygium.  The examiner concluded that the pterygium 
provided no visual impairment and scarring was minimal and 
not in the visual axis.  These or any additional non service 
connected eye conditions were not aggravated by the presence 
of the pterygium.  

There was no impairment due to the pterygium.  The 
conjunctivitis had no effect on the veteran's current eye 
condition.  Visual impairment in the left eye was primarily 
due to age related macular degeneration with the resultant 
scar.  This was in no way related to the veteran's service 
connected ailments and was unfortunately an entity that was 
due to heredity and aging, and was irreversible.  


Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty or for aggravation of preexisting injury or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  The percentage 
ratings contained in the rating schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from disease and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.1 (`1998).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).

Pterygium is rated for loss of vision, if any.  38 C.F.R. 
§ 4.84a;  Diagnostic Code 6034.

A minimum 30 percent evaluation may be assigned for active, 
chronic, trachomatous conjunctivitis for impairment of visual 
acuity.  A noncompensable evaluation may be assigned when 
healed, if there are no residuals.  38 C.F.R. § 4.84a;  
Diagnostic Code 6017.





A 10 percent evaluation may be assigned for other, active, 
chronic conjunctivitis with objective symptoms.  A 
noncompensable evaluation may be assigned when healed, if 
there are no residuals.  38 C.F.R. § 4.84a;  Diagnostic Code 
6018.

A noncompensable evaluation may be assigned for bilateral 
visual acuity of 20/40.  38 C.F.R. § 4.84a;  Diagnostic Code 
6079.

A 10 percent evaluation may be assigned for visual acuity in 
one eye of 20/50 and visual acuity in the other eye of 20/40.  
38 C.F.R. § 4.84a;  Diagnostic Code 6079.

A 10 percent evaluation may be assigned for bilateral visual 
acuity of 20/50.  38 C.F.R. § 4.84a;  Diagnostic Code 6078.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1998).

Where there is a question as to which of two evaluations may 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for residuals of eye 
surgery.

Analysis

Section 5107 of Title 39, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
residuals of eye surgery is not well grounded.

A review of the evidence of record indicates that the veteran 
has undergone repeated surgical procedures for eye disorders.  
The veteran now contends that these procedures were the 
result of the veteran's service connected disabilities.  

Of record are reports of surgical procedures to include a 
dacryocystorhinostomy of the right eye, bilateral 
blepharoplasty and bilateral lid surgery.  The veteran also 
made reference to a cataract extraction performed by a 
private physician in July 1994.  The veteran was asked to 
provide information about such private treatment, but failed 
to respond to the letter.  The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 



Service connection for the residuals of this surgery would be 
warranted if it were demonstrated that the underlying 
disabilities, that is, the conditions which necessitated the 
surgery, were shown in service or were etiologically related 
to the service connected bilateral pterygia with chronic 
conjunctivitis.  The surgeries themselves and the conditions 
necessitating them were not shown in service.  

In fact, a VA physician has discounted any connection between 
the veteran's service-connected eye disability and his 
multiple surgeries on a causal basis to include aggravation.  
In other words, the veteran's claim is predicated on his own 
lay opinion.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  He is clearly asserting a fact which is well 
beyond his competence to do so.  Espiritu, King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for residuals of eye surgery 
must be denied as not well grounded.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for residuals of eye 
surgery, the doctrine of reasonable doubt has no application 
to his case.


II.  Entitlement to an increased rating 
for bilateral pterygia with chronic 
conjunctivitis, currently evaluated as 10 
percent disabling.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

The veteran's eye disorder is rated on the basis of loss of 
vision.  38 C.F.R. § 4.84a, Code 6034.  Additionally, 
consideration must be given to loss of visual field. 
38 C.F.R. § 4.84a, Code 6080 (1998).

However, in so doing, the Board is limited to a consideration 
of the impairment resultant from the service connected 
disability, that is, the pterygium with chronic 
conjunctivitis, and may not consider impairment resultant 
from any non service connected disability.  To make this 
determination, the Board has considered the reports of 
examination and treatment, with special emphasis on the March 
1998 addendum.  At that time, the examiner concluded that 
there was no impairment due to the pterygium.  Moreover, the 
examiner concluded that the conjunctivitis was a disorder 
that had no effect on the current eye condition.  Rather, the 
symptomatology was due to age related macular degeneration, 
and in no way related to the service connected ailments.  

In view of the fact that the current loss of visual acuity 
and visual field is the result not of the service connected 
disabilities but rather a disorder not of service origin, the 
Board concludes that there is no basis for a rating in excess 
of 10 percent for the bilateral pterygia and conjunctivitis.  
Under such circumstances, the veteran's claim must be denied 
to this extent.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of eye 
surgery, the appeal is denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral pterygia with conjunctivitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

